PER CURIAM: *
Ronald D. Kelly, federal prisoner # 15592-064, appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition. Kelly pleaded guilty in the Western District of Oklahoma to possession with the intent to manufacture a controlled substance. His § 2241 petition challenged the constitutionality of his sentence in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738,160 L.Ed.2d 621 (2005).
On direct appeal, Kelly’s sentence was vacated under Booker, and the matter was remanded for resentencing. United States v. Kelly, 159 Fed.Appx. 864, 867-68 (10th Cir.2005). As Kelly has received all of the relief he was seeking in his § 2241 petition, his appeal is moot. See McRae v. Hogan, 576 F.2d 615, 616-17 (5th Cir.*8061978). Accordingly, this appeal is DISMISSED as moot.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.